Ryan, C. J.
Before it was amended, the complaint was for the consideration of a sale of the respondent’s interest in the standing timber upon certain land. As amended after verdict, it is for the consideration of a sale of the respondent’s interest in a contract of sale of the standing timber. Whether of the one or of the other, the sale proved was by parol, wholly unexecuted; was equally the sale of an interest in land, *570and void under the statute of frauds. Strasson v. Montgomery, 32 Wis., 52; Young v. Lego, 36 id., 394; Richardson v. Johnsen, 41 id., 100.
By the Court. — The judgment is reversed, and the cause remanded to the court below for further proceedings according to law.